DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 7/16/20 in which claims 1-20 are pending.


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 7 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10/728121 to Chitalia et al.


manages server and compute nodes and provides a visualization of a computer network topology); generating, by the SDN controller and based at least in part on the reachability data, a first model representing a physical underlay of a multi-site network including the first site and the second site (See col. Col. 62, lines 41-62); receiving, at the SDN controller, metadata indicating internet protocol (IP) addresses and networking protocols associated with the one or more first devices and the one or more second devices (See col. 8, lines 32-47); generating, by the SDN controller and based at least in part on the first model and the metadata, a second model representing a logical overlay of the multi-site network, the logical overlay indicating reachability between the one or more first devices and the one or more second devices (See col. 7, lines 36-58 and col. 62, lines 41-60, view control area 912 is selected, the computer network topology rendered and displayed by the user interface 1010 within main display area 913 may include not only the hosts and physical devices of the computer network being modeled, but also various types of virtual devices that may be coupled to the computer network as part of the displayed computer network topology); receiving, at the SDN controller and from a first device of the one or more first devices, a request to transmit data to a second device of the one or more second devices (See col. 9, lines 19-39); determining, by the SDN controller and based at least in part on the second model, a route path to transmit the data from the first device to the second device (See col. 7, lines 36-58); and 

b. 	 AS per claim 14, Chitalia et al teaches a computer-implemented method comprising: collecting, by a Software-Defined-Networking (SDN) controller, reachability data indicating physical links between one or more first devices in a first site and one or more second devices in a second site (See col. 49, lines 30-34, manages server and compute nodes and provides a visualization of a computer network topology); generating, by the SDN controller and based at least in part on the reachability data, a first model representing a physical underlay of a multi-site network including the first site and the second site (See col. Col. 62, lines 41-62) ; receiving, at the SDN controller, metadata indicating internet protocol (IP) addresses and networking protocols associated with the one or more first devices and the one or more second devices (See col. 8, lines 32-47); generating, by the SDN controller and based at least in part on the first model and the metadata, a second model representing a logical overlay of the multi-site network, the logical overlay indicating reachability between the one or more first devices and the one or more second devices (See col. 7, lines 36-58 and col. 62, lines 41-60, view control area 912 is selected, the computer network topology rendered and displayed by the user interface 1010 within main display area 913 may include not only the hosts and physical devices of the computer network being modeled, but also various types of virtual devices that may be coupled to the computer network as part of the displayed computer network topology); receiving, at the SDN controller and from a first device of the one or more first devices, a request to transmit data to a second device of the one or more second devices (See col. 28, lines 41-64); determining, by the SDN controller and based at least in part on the second model, a route path to transmit the 

c.	As per claim 7, Chitalia et al teaches the claimed invention as described above.  Furthermore, Chitalia et al teaches wherein: the reachability data further indicates other physical links between the one or more first devices in the first site and one or more third devices in a third site; the metadata further indicates other IP addresses and other networking protocols associated with the one or more third devices; and the operations further comprising: generating, by the SDN controller and based at least in part on the reachability data, the first model representing the physical underlay of a multi-site network including the first site, the second site, and the third site (See col. 2, lines 23-50); and generating, by the SDN controller and based at least in part on the first model and the metadata, the second model representing the logical overlay of the multi-site network, the logical overlay indicating reachability between the one or more first devices, the one or more second devices, and the one or more third devices (See col. 7, lines 36-58 and col. 62, lines 41-60).  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10/728121 to Chitalia et al in view of U.S. Publication No. 2021/0019131 to Tulsian et al.


	Tulsian et al teaches wherein the physical links between the one or more first devices in the first site and the one or more second devices in the second site are determined using at least one of a Link Layer Discovery Protocol (LLDP) (See paragraph [0105]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Tulsian et al in the claimed invention of Chitalia et al in order to provide connection among multiple devices.

6.	Claims 3, 5-6, 8-9, 11-13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10/728121 to Chitalia et al in view of U.S. Publication No. 20210320820 to Runa et al.

a. 	As per claims 3 and 16, Chitalia et al teaches the claimed invention as described above.  However, Chitalia et al fails to teach wherein the route path includes a third device in the second site and a physical link between the first device and the third device, and the operations further comprising: generating, by the SDN controller, an encryption key configured to establish a secure connection tunnel between the first device and the third device; sending, from the SDN controller to the first device and the third device, the encryption key; and causing, by the SDN controller, the first device and the second device to utilize the encryption key to establish the 
	Ruan et al teaches wherein the route path includes a third device in the second site and a physical link between the first device and the third device, and the operations further comprising: generating, by the SDN controller, an encryption key configured to establish a secure connection tunnel between the first device and the third device (See paragraph [0251]); sending, from the SDN controller to the first device and the third device, the encryption key; and causing, by the SDN controller, the first device and the second device to utilize the encryption key to establish the secure connection tunnel between the first device in the first site and the third device in the second site  (See paragraph [0251]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Ruan et al in the claimed invention of Chitalia et al in order to provide a secured tunnel path between devices.

b. 	As per claims 5 and 18, Chitalia et al teaches the claimed invention as described above.  However, Chitalia et al fails to explicitly teach wherein: the IP addresses include a first IP address associated with the first device and a second IP address associated with the third device; and the internet protocols include a first internet protocol associated with the first device and a second internet protocol associated with the third device; and the operations further comprising generating the encryption key based at least in part on the first IP address, the second IP address, the first protocol, and the second protocol.  
	Ruan et al teaches the IP addresses include a first IP address associated with the first device and a second IP address associated with the third device; and the internet protocols 
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Ruan et al in the claimed invention of Chitalia et al in order to provide a secured tunnel path between devices.

c. 	As per claims 6 and 19, Chitalia et al teaches the claimed invention as described above.  However, Chitalia et al fails to explicitly teach wherein the encryption key is configured as at least one of a universal encryption key configured to establish all secure connection tunnels in the multi-site network; or a unique encryption key configured to establish the secure connection tunnel between the first device in the first site and the third device in the second site.  
	Ruan et al teaches wherein the encryption key is configured as at least one of a universal encryption key configured to establish all secure connection tunnels in the multi-site network; or a unique encryption key configured to establish the secure connection tunnel between the first device in the first site and the third device in the second site (See paragraph [0242]).
 It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Ruan et al in the claimed invention of Chitalia et al in order to provide a secured tunnel path between devices.


	Ruan et al teaches explicitly teach causing, by the SDN controller, the first device to establish the route path to transmit the data from the first device to the second device (See paragraph [0123]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Ruan et al in the claimed invention of Chitalia et al in order to provide a secured tunnel path between devices.

e. 	As per claim 9, Chitalia et al teaches a system comprising: one or more processors; and one or more non-transitory computer-readable media comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: sending, to a Software-Defined-Networking (SDN) controller and from a first device in a first site of a multi-site network, reachability data indicating a physical link between the first device and a second device in a second site of the multi-site network (See (See col. 49, lines 30-34, manages server and compute nodes and provides a visualization of a computer network topology) ; sending, to the SDN controller and from the first device, metadata indicating an internet protocol (IP) address and a networking protocol associated with the first device; receiving, at the first device and from the SDN controller, routing data indicating a data transmission route between the first device and the second device See col. 7, lines 36-58 and col. 62, lines 41-60, view control area 912 is selected, the computer network topology rendered and displayed by the user interface 1010 within main display area 913 may include not only the hosts and physical devices of the computer network being modeled, but also various types of virtual devices that may be coupled to the computer network as part of the displayed computer network topology);  However, Chitalia et al fails to explicitly teach receiving, at the first device and from the SDN controller, an encryption key configured to establish a secure connection tunnel between the first device and the second device; and utilizing, by the first device, the encryption key to establish the secure connection tunnel between the first device in the first site and the second device in the second site.  
	Ruan et al teaches at the first device and from the SDN controller, an encryption key configured to establish a secure connection tunnel between the first device and the second device; and utilizing, by the first device, the encryption key to establish the secure connection tunnel between the first device in the first site and the second device in the second site (See paragraph [0242]).
 It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Ruan et al in the claimed invention of Chitalia et al in order to provide a secured tunnel path between devices.

f. 	As per claim 11, Chitalia et al teaches the claimed invention as described above.  However, Chitalia et al fails to explicitly teach wherein the encryption key is configured as at least one of: a universal encryption key configured to establish all secure connection tunnels in the multi-site network; or a unique encryption key configured to establish the secure connection tunnel between the first device in the first site and a third device in the second site.
	Ruan et al teaches wherein the encryption key is configured as at least one of: a universal encryption key configured to establish all secure connection tunnels in the multi-site network; or 
 It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Ruan et al in the claimed invention of Chitalia et al in order to provide a secured tunnel path between devices.

g. 	As per claim 12, Chitalia et al teaches the claimed invention as described above.  Furthermore, Chitalia et al teaches wherein the first device is a border device type configured to establish secure connection tunnels with one or more additional devices configured as the border device type in additional sites of the multi-site network (See col. 7, lines 36-58 and col. 62, lines 41-60).  

h. 	As per claim 13, Chitalia et al teaches the claimed invention as described above.  Furthermore, Chitalia et al teaches wherein the encryption key is based at least in part on the metadata associated with the first device, and additional metadata associated with the second device (See col. 7, lines 36-58 and col. 62, lines 41-60).  

7.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10/728121 to Chitalia et al in view of U.S. Publication No. 2018/0013556 to Saavedra.

a. 	As per claims 4 and 17, Chitalia et al teaches the claimed invention as described above.  However, Chitalia et al fails to teach storing an association between the encryption key and the physical link between the first device and the third device in an encryption key datastore 
	Savedra et al storing an association between the encryption key and the physical link between the first device and the third device in an encryption key datastore associated with the SDN controller, the encryption key data store including associations between encryption keys and physical links of the multi-site network; and generating, by the SDN controller and based at least in part on the encryption key datastore, a third model representing the associations between the encryption keys and the physical links of the multi-site network  (See paragraph [0018, 0131 and 0135]).
	 It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Savedra et al in the claimed invention of Chitalia et al in order to provide a secured tunnel path between devices.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10/728121 to Chitalia et al in view of U.S. Publication No. 20210320820 to 1 Ruan et al as applied to claim 9 above, and further in view of U.S. Publication No. 2021/0019131 to Tulsian et al.
.
a. 	As per claim 10, Chitalia et al in view of Ruan et al teaches the claimed invention as described above.  Furthermore, Chitalia et al teaches and generating the reachability data indicating the physical link based at least in part on the first device determining the physical link 
	Tulsian et al teaches determining, by the first device, the physical link between the first device and the second device using at least one of a Link Layer Discovery Protocol (LLDP), a Control Point Discovery (CPD) protocol, or a Cisco Discovery Protocol (CDP); (See paragraph [0105]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Tulsian et al in the claimed invention of Chitalia et al in order to provide connection among multiple devices.


Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2016/0218917 to Zhang et al teaches SDN based interdomain and intradomain traffic engineering.
U.S. Publication No. 2016/0028603 to Chakrabarti et al teaches data path performance measurement using test messages in a software defined network.
U.S. Publication No. 2017/0026417 to Ermagan et al teaches systems, methods, and devices for smart mapping and VPN policy. 10.	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444